FILED
                             NOT FOR PUBLICATION                            JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUILLERMO MARTINEZ                               No. 08-70286
RODRIGUEZ,
                                                 Agency No. A075-660-347
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Guillermo Martinez Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order granting him voluntary departure. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations in immigration proceedings. Colmenar v. INS, 210 F.3d 967, 971 (9th

Cir. 2000). We deny the petition for review.

      We agree with the BIA’s conclusion that Martinez Rodriguez failed to

demonstrate prejudice from the IJ’s refusal to consider additional evidence of

hardship, and his due process claim therefore fails. See id. (requiring prejudice to

prevail on a due process challenge).

      In light of our disposition, we do not consider Martinez Rodriguez’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      08-70286